DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to Claims 1, 3, 11, 12, and 16, the term “low-power operation mode” is a relative term which renders the claim indefinite. The term “low-power operation mode” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear based on Applicant’s disclosure what level of power consumption is considered to be low-power operation.

In reference to Claim 1, 4, 5, 11, 12, and 16, the term “high-speed data transfer mode” is a relative term which renders the claim indefinite. The term “high-speed data transfer mode” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear based on Applicant’s disclosure what speed of data transfer is considered to be high-speed data transfer.

In reference to Claims 5, 9, 10, 23, and 25, the term “low-power signal sequence” is a relative term which renders the claim indefinite. The term “low-power signal sequence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear based on Applicant’s disclosure what level of power consumption is considered to be low-power.

In reference to Claims 6, 7, 13, 14, 15, 17, 18, and 24 the term “low-power receiver” is a relative term which renders the claim indefinite. The term “low-power receiver” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear based on Applicant’s disclosure what level of power consumption is considered to be low-power.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2014/0156899 top Kristiansen (“Kristiansen”) and US Patent Application Publication Number 2010/0030934 to Bruennert et al. (“Bruennert”).

In reference to Claim 1, Kristiansen discloses an interface circuit, comprising: a first transmission circuit (See Figure 2 Number 22) configured to output a first signal (See Paragraph 3) to a transmission line (See Figure 2 Number 30) via first transfer pads (See Figure 2 ‘CANH’ and ‘CANL’ of Number 22); and a second transmission circuit (See Figure 2 Number 50) configured to output a second signal (See Paragraph 3) to the transmission line (See Figure 2 Number 30) via second transfer pads (See Figure 2 ‘CANH’ and ‘CANL’ of Number 50), wherein the first transmission circuit includes a first termination resistor block including a first termination resistor connected in series between the first transfer pads (See Paragraph 50), wherein the second transmission circuit includes a second termination resistor block including a second switch and a second termination resistor connected in series between the second transfer pads (See Figure 3 Number 11 and Paragraphs 42 and 50), and wherein, when the first transmission circuit outputs the first signal, the second termination resistor block detects the first signal (See Paragraph 3).  Kristiansen does not explicitly disclose that the first termination resistor block includes a first switch and a first termination resistor connected in series; and when the first transmission circuit is detected to be in a low-power operation mode, the second termination resistor block disconnects the second termination resistor between the second transfer pads, and when the first transmission circuit is detected to be in a high-speed data transfer mode, the second termination resistor block connects the second termination resistor between the second transfer pads.  Bruennert discloses an interface circuit, comprising: a first transmission circuit (See Figure 2 Number 202a) configured to output a first signal (See Paragraphs 25, 27, and 32) to a transmission line (See Figure 2 Number 212) via first transfer pads (See Paragraphs 32-33); and a second transmission circuit (See Figure 2 Number 202b) configured to output a second signal (See Paragraphs 25, 27, and 32) to the transmission line (See Figure 2 Number 212) via second transfer pads (See Paragraphs 32-33), wherein the first transmission circuit includes a first termination resistor block (See Figures 3 and 5 Number 228) including a first switch (See Figure 5 Number 240) and a first termination resistor (See Figure 5 Number 238) connected in series (See Figure 5), wherein the second transmission circuit includes a second termination resistor block (See Figures 3 and 5 Number 228) including a second switch (See Figure 5 Number 240) and a second termination resistor (See Figure 5 Number 238) connected in series (See Figure 5), and wherein, when the first transmission circuit outputs the first signal, the second termination resistor block detects the first signal (See Paragraphs 26, 35, and 68 [bus determination unit snoops the bus to determine the transmission state]), and when the first transmission circuit is detected to be in a low-power operation mode, the second termination resistor block disconnects the second termination resistor between the second transfer pads (See Figure 4 and Paragraph 25 [idle states consume less power than active states and are set to infinite {Hi-Z} resistance]), and when the first transmission circuit is detected to be in a high-speed data transfer mode, the second termination resistor block connects the second termination resistor between the second transfer pads (See Figure 4 and Paragraph 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kristiansen using the adjustment of termination resistance based on bus transmissions of Bruennert, resulting in the invention of Claim 1, in order to yield the predictable result of optimizing signal reflections and bus signal integrity on the bus based on current bus operating conditions (See Paragraphs 40 and 51 of Bruennert), thus reducing power (See Paragraph 67 of Bruennert) and because Bruennert is applicable to any type of bus system (See Paragraph 18 of Bruennert).
Alternatively, it would have been obvious to construct the device of Bruennert using the differential bus and termination resistor block including a switch and resistor connected in series between pads of Kristiansen as the bus and termination resistor block, resulting in the invention of Claim 1, because Bruennert is applicable to any type of bus system (See Paragraph 18 of Bruennert), and the simple substitution of the differential bus and termination resistor block including a switch and resistor connected in series between pads of Kristiansen as the bus and termination resistor block of Bruennert would have yielded the predictable result of providing an adjustable impedance and using a commonly used bus standard having differential signaling that is resistant to noise (See Paragraph 10 of Kristiansen and Paragraph 6 of Bruennert).

In reference to Claim 2, Kristiansen and Bruennert disclose the limitations as applied to Claim 1 above.  Kristiansen further discloses that the second termination resistor block adjusts an output impedance of the second transmission circuit by connecting or disconnecting the second termination resistor between the second transfer pads (See Paragraphs 42, 50, and 61-62).  Bruennert further discloses that the second termination resistor block adjusts an output impedance of the second transmission circuit by connecting or disconnecting the second termination resistor  (See Paragraphs 48-49).

In reference to Claim 3, Kristiansen and Bruennert disclose the limitations as applied to Claim 2 above.  Bruennert further discloses that when the first transmission circuit is in the low-power operation mode, the output impedance of the second transmission circuit has a high impedance (See Figure 4 and Paragraph 25 [idle states consume less power than active states and are set to infinite {Hi-Z} resistance]).

In reference to Claim 4, Kristiansen and Bruennert disclose the limitations as applied to Claim 2 above.  Bruennert further discloses that when the first transmission circuit is in the high-speed data transmission mode, the second termination resistor block determines the output impedance of the second transmission circuit to be a designated impedance corresponding to a sum of a turn-on resistance of the second switch and a resistance of the second termination resistor (See Figure 4 and Paragraph 25).

In reference to Claim 5, Kristiansen and Bruennert disclose the limitations as applied to Claim 2 above.  Bruennert further discloses that the second termination resistor block detects a low-power signal sequence included in the first signal, and determines whether the first transmission circuit enters the high-speed data transmission mode based on a result of the detection (See Paragraphs 35 and 68).

In reference to Claim 6, Kristiansen and Bruennert disclose the limitations as applied to Claim 1 above.  Kristiansen further discloses that the second termination resistor block includes: a first low-power receiver including an input terminal connected to one of the second transfer pads (See Paragraph 60); a second low-power receiver including an input terminal connected to the other one of the second transfer pads (See Paragraph 60); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Paragraph 62).  Bruennert further discloses that the second termination resistor block includes: a first low-power receiver including an input terminal connected to one of the second transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); a second low-power receiver including an input terminal connected to the other one of the second transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Figure 5 Number 229).

In reference to Claim 7, Kristiansen and Bruennert disclose the limitations as applied to Claim 6 above.  Kristiansen further discloses that the first low-power receiver receives a positive data signal of the first signal, and wherein the second low-power receiver receives a negative data signal of the first signal (See Paragraph 59).

In reference to Claim 8, Kristiansen and Bruennert disclose the limitations as applied to Claim 7 above.  Kristiansen further discloses that the control logic receives the positive data signal of the first signal and the negative data signal of the first signal, and controls the second switch to connect or disconnect the second termination resistor between the second transfer pads based on the positive data signal of the first signal and the negative data signal of the first signal (See Paragraphs 42, 50, and 61-62).  Bruennert further discloses that the control logic receives the first signal and controls the second switch to connect or disconnect the second termination resistor based on the first signal (See Paragraphs 48-49).

In reference to Claim 9, Kristiansen discloses an interface circuit including a first transmission circuit (See Figure 2 Number 50) for transmitting a differential signal (See Paragraphs 3 and 42) to a transmission line (See Figure 2 Number 30) via transfer pads (See Figure 2 ‘CANH’ and ‘CANL’ of Number 50), the interface circuit comprising: transmitters configured to output the differential signal (See Paragraphs 3 and 42); and a termination resistor block connected between the transfer pads and configured to adjust an output impedance of the first transmission circuit (See Figure 3 Number 11 and Paragraphs 42 and 50).  Kristiansen does not explicitly disclose that the termination resistor block detects a low-power signal sequence output by a second transmission circuit connected to the transmission line, and adjusts the output impedance of the first transmission circuit in response to the low-power signal sequence.  Bruennert discloses an interface circuit including a first transmission circuit (See Figure 2 Number 202a) for transmitting a signal (See Paragraphs 25, 27, and 32) to a transmission line (See Figure 2 Number 212) via transfer pads (See Paragraphs 32-33), the interface circuit comprising: transmitters configured to output the signal (See Paragraphs 25, 27, and 32); and a termination resistor block (See Figures 3 and 5 Number 228) configured to adjust an output impedance of the first transmission circuit (See Figure 4 and Paragraph 25), wherein the termination resistor block detects (See Paragraphs 26, 35, and 68 [bus determination unit snoops the bus to determine the transmission state]) a low-power signal sequence (See Figure 4 and Paragraph 25 [idle states consume less power than active states and are set to infinite {Hi-Z} resistance]) output by a second transmission circuit (See Figure 2 Number 202b) connected to the transmission line, and adjusts the output impedance of the first transmission circuit in response to the low-power signal sequence (See Figure 4 and Paragraphs 25-26, 35, and 68).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kristiansen using the adjustment of termination resistance based on bus transmissions of Bruennert, resulting in the invention of Claim 9, in order to yield the predictable result of optimizing signal reflections and bus signal integrity on the bus based on current bus operating conditions (See Paragraphs 40 and 51 of Bruennert), thus reducing power (See Paragraph 67 of Bruennert) and because Bruennert is applicable to any type of bus system (See Paragraph 18 of Bruennert).
Alternatively, it would have been obvious to construct the device of Bruennert using the differential bus and termination resistor block including a switch and resistor connected in series between pads of Kristiansen as the bus and termination resistor block, resulting in the invention of Claim 9, because Bruennert is applicable to any type of bus system (See Paragraph 18 of Bruennert), and the simple substitution of the differential bus and termination resistor block including a switch and resistor connected in series between pads of Kristiansen as the bus and termination resistor block of Bruennert would have yielded the predictable result of providing an adjustable impedance and using a commonly used bus standard having differential signaling that is resistant to noise (See Paragraph 10 of Kristiansen and Paragraph 6 of Bruennert).

In reference to Claim 10, Kristiansen and Bruennert disclose the limitations as applied to Claim 9 above.  Kristiansen further discloses that the termination resistor block electrically connects or disconnects a unit resistor between the transfer pads (See Figure 3 and Paragraphs 42 and 50).  Bruennert further discloses that the termination resistor block electrically connects or disconnects a unit resistor in response to the low-power signal sequence (See Figure 4 and Paragraph 25-26, 35, and 68).

In reference to Claim 11, Kristiansen and Bruennert disclose the limitations as applied to Claim 10 above.  Kristiansen further discloses the termination resistor block electrically connects the unit resistor between the transfer pads (See Figure 3 and Paragraphs 42 and 50).  Bruennert further discloses the termination resistor block electrically connects the unit resistor by detecting that an operation mode of the second transmission circuit is switched from a low-power operation mode to a high-speed data transmission mode (See Figure 4 and Paragraph 25-26, 35, and 68).

In reference to Claim 12, Kristiansen and Bruennert disclose the limitations as applied to Claim 10 above.  Kristiansen further discloses the termination resistor block electrically disconnects the unit resistor between the transfer pads (See Figure 3 and Paragraphs 42 and 50).  Bruennert further discloses the termination resistor block electrically disconnects the unit resistor by detecting that an operation mode of the second transmission circuit is switched from a high-speed data transmission mode to a low-power operation mode (See Figure 4 and Paragraph 25-26, 35, and 68).

In reference to Claim 13, Kristiansen and Bruennert disclose the limitations as applied to Claim 9 above.  Kristiansen further discloses that the termination resistor block includes: a termination circuit connected to the transfer pads and including a unit resistor and a unit switch device connected to each other in series (See Figure 3 Number 11 and Paragraphs 42 and 50); a first low-power receiver including an input terminal connected to one of the transfer pads (See Paragraph 60); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Paragraph 60); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Paragraph 62).  Bruennert further discloses that the termination resistor block includes: a termination circuit connected to the transfer pads and including a unit resistor (See Figure 5 Number 238) and a unit switch device (See Figure 5 Number 240) connected to each other in series (See Figure 3 Number 11 and Paragraphs 42 and 50); a first low-power receiver including an input terminal connected to one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Figure 5 Number 229).

In reference to Claim 14, Kristiansen and Bruennert disclose the limitations as applied to Claim 9 above.  Kristiansen further discloses that the termination resistor block includes: a termination circuit including unit switch devices connected to the transfer pads and connected to each other in series, and unit resistors connected to each other in series  between the unit switch devices (See Figure 3 Number 11 and Paragraphs 42 and 50); a first low-power receiver including an input terminal connected to one of the transfer pads (See Paragraph 60); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Paragraph 60); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Paragraph 62).  Bruennert further discloses that the termination resistor block includes: a termination circuit including unit switch devices connected to the transfer pads and connected to each other in series (See Figure 5 Number 240), and unit resistors connected to each other in series between the unit switch devices (See Figure 5 Number 238); a first low-power receiver including an input terminal connected to one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Figure 5 Number 229).

In reference to Claim 15, Kristiansen and Bruennert disclose the limitations as applied to Claim 9 above.  Kristiansen further discloses that the termination resistor block includes: a termination circuit including unit switch devices connected to the transfer pads and connected to each other in series, and unit resistors connected to each other in series between the unit switch devices (See Figure 3 Number 11 and Paragraphs 42 and 50); a common mode capacitor connected to the termination circuit (See Figures 2 and 3 [parasitic capacitance necessarily exists between the transfer pads, and thus a common mode capacitor is connected to the termination circuit]); a first low-power receiver including an input terminal connected to one of the transfer pads (See Paragraph 60); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Paragraph 60); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Paragraph 62).  Bruennert further discloses that the termination resistor block includes: a termination circuit including unit switch devices connected to the transfer pads and connected to each other in series (See Figure 5 Number 240), and unit resistors connected to each other in series between the unit switch devices (See Figure 5 Number 238); a first low-power receiver including an input terminal connected to one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Figure 5 Number 229).

In reference to Claim 16, Kristiansen discloses an interface circuit including a first transmission circuit (See Figure 2 Number 50) for transmitting a signal (See Paragraphs 3 and 42) to a transmission line (See Figure 2 Number 30) via transfer pads (See Figure 2 ‘CANH’ and ‘CANL’ of Number 50), the interface circuit comprising: transmitters configured to output the signal (See Paragraphs 3 and 42); and a termination resistor block connected between the transfer pads (See Figure 3 Number 11 and Paragraphs 42 and 50), wherein, in a first mode, an output impedance of a first transmission circuit has a high impedance, and in a second mode, the termination resistor block determines the output impedance of the first transmission circuit to be a designated impedance different from the high impedance (See Figure 4 and Paragraph 25-26, 35, and 68).  Kristiansen does not explicitly disclose that when a second transmission circuit connected to the transmission line is in a low-power operation mode, an output impedance of a first transmission circuit has a high impedance, and when the second transmission circuit is in a high-speed data transmission mode, the termination resistor block determines the output impedance of the first transmission circuit to be a designated impedance different from the high impedance.  Bruennert discloses an interface circuit including a first transmission circuit (See Figure 2 Number 202a) for transmitting a signal (See Paragraphs 25, 27, and 32) to a transmission line (See Figure 2 Number 212) via transfer pads (See Paragraphs 32-33), the interface circuit comprising: transmitters configured to output the signal (See Paragraphs 25, 27, and 32); and a termination resistor block (See Figures 3 and 5 Number 228), wherein when a second transmission circuit (See Figure 2 Number 202b) connected to the transmission line is in a low-power operation mode, an output impedance of a first transmission circuit has a high impedance (See Figure 4 and Paragraph 25 [idle states consume less power than active states and are set to infinite {Hi-Z} resistance]), and when the second transmission circuit is in a high-speed data transmission mode, the termination resistor block determines the output impedance of the first transmission circuit to be a designated impedance different from the high impedance a low-power signal sequence (See Figure 4 and Paragraph 25-26, 35, and 68)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kristiansen using the adjustment of termination resistance based on bus transmissions of Bruennert, resulting in the invention of Claim 16, in order to yield the predictable result of optimizing signal reflections and bus signal integrity on the bus based on current bus operating conditions (See Paragraphs 40 and 51 of Bruennert), thus reducing power (See Paragraph 67 of Bruennert) and because Bruennert is applicable to any type of bus system (See Paragraph 18 of Bruennert).
Alternatively, it would have been obvious to construct the device of Bruennert using the differential bus and termination resistor block including a switch and resistor connected in series between pads of Kristiansen as the bus and termination resistor block, resulting in the invention of Claim 16, because Bruennert is applicable to any type of bus system (See Paragraph 18 of Bruennert), and the simple substitution of the differential bus and termination resistor block including a switch and resistor connected in series between pads of Kristiansen as the bus and termination resistor block of Bruennert would have yielded the predictable result of providing an adjustable impedance and using a commonly used bus standard having differential signaling that is resistant to noise (See Paragraph 10 of Kristiansen and Paragraph 6 of Bruennert).

In reference to Claim 17, Kristiansen and Bruennert disclose the limitations as applied to Claim 16 above.  Kristiansen further discloses that the termination resistor block includes: a termination circuit connected to the transfer pads and including a unit resistor and a unit switch device connected to each other in series (See Figure 3 Number 11 and Paragraphs 42 and 50); a first low-power receiver including an input terminal connected to one of the transfer pads (See Paragraph 60); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Paragraph 60); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Paragraph 62).  Bruennert further discloses that the termination resistor block includes: a termination circuit connected to the transfer pads and including a unit resistor (See Figure 5 Number 238) and a unit switch device (See Figure 5 Number 240) connected to each other in series (See Figure 3 Number 11 and Paragraphs 42 and 50); a first low-power receiver including an input terminal connected to one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Figure 5 Number 229).

In reference to Claim 18, Kristiansen and Bruennert disclose the limitations as applied to Claim 17 above.  Kristiansen further discloses that the first low-power receiver receives a positive data signal of the first signal, and wherein the second low-power receiver receives a negative data signal of the first signal (See Paragraph 59).

In reference to Claim 19, Kristiansen and Bruennert disclose the limitations as applied to Claim 18 above.  Kristiansen further discloses that the control logic receives the positive data signal of the first signal and the negative data signal of the first signal, and controls the second switch to connect or disconnect the second termination resistor between the second transfer pads based on the positive data signal of the first signal and the negative data signal of the first signal (See Paragraphs 42, 50, and 61-62).  Bruennert further discloses that the control logic receives the first signal and controls the second switch to connect or disconnect the second termination resistor based on the first signal (See Paragraphs 48-49).

In reference to Claim 20, Kristiansen and Bruennert disclose the limitations as applied to Claim 17 above.  Bruennert further discloses that the designated impedance is a sum of a turn-on resistance of the unit switch device and a resistance value of the unit resistor (See Figure 4 and Paragraph 25).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen and Bruennert as applied to Claim 16 above, and further in view of US Patent Application Publication Number 2015/0350595 to Chen (“Chen”).

In reference to Claim 21, Kristiansen and Bruennert disclose the limitations as applied to Claim 16 above.  Kristiansen and Bruennert do not explicitly disclose that after the first transmission circuit transmits frame data, each of the first transmission circuit and the second transmission circuit is disabled during a vertical blank period.  Chen discloses disabling transmission circuits during a vertical blanking period after transmitting frame data (See Paragraphs 51-52). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kristiansen and Bruennert using the vertical blanking period disabling of transmitters of Chen, resulting in the invention of Claim 21, in order to allow the transmission of HD video (See Paragraphs 38 and 53 of Chen), and because Chen is not limited as to the particular protocol or medium used to transmit the data (See Paragraphs 27 and 29 of Chen).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen using the interface circuit of Kristiansen and Bruennert, resulting in the invention of Claim 21, because Chen is not limited as to the particular protocol or medium used to transmit the data (See Paragraphs 27 and 29 of Chen), and the simple substitution of the interface circuit of Kristiansen and Bruennert as the interface of Chen would have yielded the predictable result of providing an adjustable impedance and using a commonly used bus standard having differential signaling that is resistant to noise (See Paragraph 10 of Kristiansen and Paragraph 6 of Bruennert).

In reference to Claim 22, Kristiansen and Bruennert disclose the limitations as applied to Claim 16 above.  Kristiansen and Bruennert do not explicitly disclose that after the first transmission circuit transmits frame data, each of the first transmission circuit and the second transmission circuit is enabled during a vertical blank period.  Chen discloses enabling transmission circuits during a vertical blanking period after transmitting frame data (See Paragraphs 51-52). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kristiansen and Bruennert using the vertical blanking period enabling of transmitters of Chen, resulting in the invention of Claim 22, in order to allow the transmission of HD video (See Paragraphs 38 and 53 of Chen), and because Chen is not limited as to the particular protocol or medium used to transmit the data (See Paragraphs 27 and 29 of Chen).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen using the interface circuit of Kristiansen and Bruennert, resulting in the invention of Claim 22, because Chen is not limited as to the particular protocol or medium used to transmit the data (See Paragraphs 27 and 29 of Chen), and the simple substitution of the interface circuit of Kristiansen and Bruennert as the interface of Chen would have yielded the predictable result of providing an adjustable impedance and using a commonly used bus standard having differential signaling that is resistant to noise (See Paragraph 10 of Kristiansen and Paragraph 6 of Bruennert).

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen, Bruennert, and US Patent Application Publication Number 2007/0023660 to Seger et al. (“Seger”).

In reference to Claim 23, Kristiansen discloses an interface circuit including a first transmission circuit (See Figure 2 Number 50) for transmitting data (See Paragraphs 3 and 42) to a transmission line (See Figure 2 Number 30) via transfer pads (See Figure 2 ‘CANH’ and ‘CANL’ of Number 50), the interface circuit comprising: transmitters configured to output the data (See Paragraphs 3 and 42); and a termination resistor block connected between the transfer pads and configured to adjust an output impedance of the first transmission circuit (See Figure 3 Number 11 and Paragraphs 42 and 50). Kristiansen does not explicitly disclose that the termination resistor block detects a low-power signal sequence output by a second transmission circuit of another device connected to the transmission line, and adjusts the output impedance of the first transmission circuit in response to the low-power signal sequence.  Bruennert discloses an interface circuit including a first transmission circuit (See Figure 2 Number 202a) for transmitting data (See Paragraphs 25, 27, and 32) to a transmission line (See Figure 2 Number 212) via transfer pads (See Paragraphs 32-33), the interface circuit comprising: transmitters configured to output the data (See Paragraphs 25, 27, and 32); and a termination resistor block (See Figures 3 and 5 Number 228) configured to adjust an output impedance of the first transmission circuit (See Figure 4 and Paragraph 25), wherein the termination resistor block detects (See Paragraphs 26, 35, and 68 [bus determination unit snoops the bus to determine the transmission state]) a low-power signal sequence (See Figure 4 and Paragraph 25 [idle states consume less power than active states and are set to infinite {Hi-Z} resistance]) output by a second transmission circuit of another device (See Figure 2 Number 202b) connected to the transmission line, and adjusts the output impedance of the first transmission circuit in response to the low-power signal sequence (See Figure 4 and Paragraphs 25-26, 35, and 68).  Kristiansen further does not explicitly disclose an image sensor, comprising: a pixel array including pixels: a logic circuit configured to generate image data by processing signals output by the pixels, wherein the data output by the transmitters is image data, and wherein the second transmission circuit is part of another image sensor.  However, Kristiansen does disclose the use of a CAN bus (See Paragraph 3).   Seger discloses an image sensor (See Figure 1 Number 10), comprising: a pixel array including pixels (See Paragraph 23 [individual pixels of the camera sensor are situated in a matrix]) a logic circuit configured to generate image data by processing signals output by the pixels (See Paragraph 23 [in image is generated from recorded image regions]), and wherein image data is output by the transmitters via a CAN bus connected to another image sensor (See Paragraphs 2 and 22-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the system of Seger using the CAN bus of Kristiansen and using the adjustment of termination resistance based on bus transmissions of Bruennert, resulting in the invention of Claim 23, in order to yield the predictable result of optimizing signal reflections and bus signal integrity on the bus based on current bus operating conditions (See Paragraphs 40 and 51 of Bruennert), thus reducing power (See Paragraph 67 of Bruennert), and because Bruennert is applicable to any type of bus system (See Paragraph 18 of Bruennert); and because the simple substitution of the CAN bus of the combination of Kristiansen and Bruennert as the CAN bus of Seger would have yielded the predictable result of providing an adjustable impedance and using a commonly used bus standard having differential signaling that is resistant to noise (See Paragraph 10 of Kristiansen and Paragraph 6 of Bruennert).
Alternatively, it would have been obvious to construct the system of Seger using the device of Bruennert using the CAN differential bus and termination resistor block including a switch and resistor connected in series between pads of Kristiansen as the bus and termination resistor block, resulting in the invention of Claim 23, because Bruennert is applicable to any type of bus system (See Paragraph 18 of Bruennert), and the simple substitution of the differential bus and termination resistor block including a switch and resistor connected in series between pads of Kristiansen as the bus and termination resistor block of Bruennert would have yielded the predictable result of providing an adjustable impedance and using a commonly used bus standard having differential signaling that is resistant to noise (See Paragraph 10 of Kristiansen and Paragraph 6 of Bruennert); and because the simple substitution of the CAN bus of the combination of Kristiansen and Bruennert as the CAN bus of Seger would have yielded the predictable result of providing an adjustable impedance and using a commonly used bus standard having differential signaling that is resistant to noise (See Paragraph 10 of Kristiansen and Paragraph 6 of Bruennert).

In reference to Claim 24, Kristiansen, Bruennert, and Seger disclose the limitations as applied to Claim 23 above.  Kristiansen further discloses that the termination resistor block includes: a termination circuit connected to the transfer pads and including a unit resistor and a unit switch device connected to each other in series (See Figure 3 Number 11 and Paragraphs 42 and 50); a first low-power receiver including an input terminal connected to one of the transfer pads (See Paragraph 60); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Paragraph 60); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Paragraph 62).  Bruennert further discloses that the termination resistor block includes: a termination circuit connected to the transfer pads and including a unit resistor (See Figure 5 Number 238) and a unit switch device (See Figure 5 Number 240) connected to each other in series (See Figure 3 Number 11 and Paragraphs 42 and 50); a first low-power receiver including an input terminal connected to one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); a second low-power receiver including an input terminal connected to the other one of the transfer pads (See Figure 5 Number 227 and Paragraphs 35 and 68); and a control logic connected to an output terminal of the first low-power receiver and an output terminal of the second low-power receiver (See Figure 5 Number 229).

In reference to Claim 25, Kristiansen, Bruennert, and Seger disclose the limitations as applied to Claim 24 above.  Kristiansen further discloses that the termination resistor block controls the unit switch device to turn on and turn off to electrically connect or disconnect the unit resistor between the transfer pads in response to the low-power signal sequence (See Paragraphs 42, 50, and 61-62).  Bruennert further discloses that the termination resistor block controls the unit switch device to turn on and turn off to electrically connect or disconnect the unit resistor in response to the low-power signal sequence (See Paragraphs 48-49).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 24 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186